Citation Nr: 1436236	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  10-08 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of hypothermia and residuals of smoke inhalation.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. All, Associate Counsel






REMAND

The Veteran had active military service in the United States Army from January 1977 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2014, the Board remanded the appeal for further development, to include a new VA examination.  As will be discussed below, the Board must again remand the appeal because the claims file does not reflect substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In its January 2014, the Board directed the AOJ to provide the Veteran with a VA examination for respiratory conditions and cold weather injuries to determine the nature and onset of any residual disabilities present.  The examiner was directed to identify any current residual disabilities and provide an opinion as to whether any such disability had its onset in service or was otherwise related to service, including the in-service episodes of hypothermia and smoke inhalation.

The Veteran was afforded the requested examination in June 2014; however, the examiner failed to substantially comply with the Board's remand directives.  Specifically, the examiner did not identify by diagnosis any current residual disability related to the Veteran's cold weather injury, but instead provided a diagnosis of "s/p hypothermia."  With regard to respiratory conditions, the examiner provided diagnoses of asthma and "s/p smoke inhalation."  The "status post" diagnoses are inadequate, as they do not signify a current disability.  On remand, the examiner must identify, by diagnosis, all current disabilities related to the Veteran's claim.

Concerning etiology, the examiner opined that the Veteran's claimed conditions were "less likely than not . . . incurred in or caused by the claimed in-service injury, event or illness."  The examiner stated that there were "no objective findings to support residuals of [the] Veteran's in-service episode of hypothermia or smoke inhalation in 1979.  Discharge PE [physical examination] December 1981 [was] silent for residuals and there [was] no documentation surrounding ongoing care and treatment for residuals."

This opinion is inadequate for several reasons.  First, it is unclear what disabilities the examiner is referring to in offering her opinion, or if she even believes the Veteran has any residual disabilities.  Second, the examiner did not address whether the Veteran's diagnosed asthma, which the Veteran stated was onset in childhood but resolved until later adulthood, was aggravated by any in-service smoke inhalation.  Third, the examiner failed to provide medical reasons for accepting or rejecting the Veteran's statements regarding onset and continuity of problems, as requested in the remand.  Instead, she appeared to require documentation of symptomatology by way of medical records.  Finally, the examiner incorrectly stated that the Veteran's discharge examination was silent for residuals.  There is no report of medical examination of record; however, on her report of medical history, the Veteran reported a history of respiratory problems, including shortness of breath and chest pain or pressure.  In light of the foregoing, the Board finds that an addendum opinion should be obtained on remand.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 270.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2013).

Additionally, on remand the AOJ should attempt to obtain any available VA medical records related to the Veteran's reported treatment at the Miami VA Medical Center (VAMC) in 1981.  If the records are unavailable, a formal finding to that effect must be inserted in the file.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any available medical records related to the Veteran's reported treatment at the Miami VAMC in 1981.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to provide her the opportunity to obtain and submit those records for VA review.  If the records are unavailable, a formal finding to that effect must be inserted in the file.

2.  Thereafter, refer the Veteran's claim to the June 2014 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be provided to and reviewed by the examiner.  (The need for an additional examination of the Veteran is left to the discretion of the examiner.)

After reviewing the record, the examiner must identify by diagnosis all current disabilities related to the Veteran's claims and provide opinions as to whether it is at least as likely as not (probability of at least 50 percent) that such disabilities had their onset in service or are otherwise related to service, to include the in-service episodes of hypothermia and smoke inhalation.  The medical reasons for accepting or rejecting the Veteran's statements regarding onset and continuity of problems should be set forth in detail.

The examiner must provide a rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Finally, after completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted, she should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

